Norcross, J.,
dissenting:
Conceding, for the purposes of this case, that respondent’s motion to dismiss the appeal was not filed in time, and, for that reason, such motion cannot be considered, nevertheless I think the record in this case requires a dismissal of the appeal upon the court’s own motion. What the appellant designates as his "Affidavit on Appeal” is something unknown to our practice, and is not authorized by any possible construction of our civil practice act. (Hart v. Spencer, 29 Nev. 286, 89 Pac. 289.) That counsel filed his so-called "Affidavit on Appeal” under a misconception of our statute is clear. While I concede that defects and irregularities in the matter of an appeal, otherwise regular, may be waived, I do not regard the present appeal in such a condition. The so-called "Affidavit on Appeal,” having no authorization in law, is, in my opinion, a nullity and cannot be considered for any purpose. As the other volume of the record, taken alone, does not present anything for the court’s consideration, I think the appeal should be dismissed.